Citation Nr: 1504437	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to January 14, 2010, and in excess of 20 percent as of January 14, 2010 for degenerative arthritis and disc disease of the lumbar spine with pars defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to service connection for degenerative arthritis and disc disease of the lumbar spine with pars defect and assigned a 10 percent disability rating, effective December 18, 2002.  

In a March 2010 supplemental statement of the case, the RO increased the Veteran's disability rating to 20 percent, effective January 14, 2010.  The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In December 2014, the Veteran presented testimony before the undersigned Veterans Law Judge via videoconference.  A transcript of this hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Veteran's most recent examination was provided in January 2010.  At his hearing, the Veteran contended that his back disability has gotten worse since this examination.  As such, the Veteran should be afforded with a VA examination to determine the current nature and severity of his service-connected back disability.

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  A November 2009 VA medical record shows that the Veteran was treated for injuries from a fall and received emergency care at Memorial Hospital.  While the Veteran's primary injury appears to be to his left shoulder, he reported pain in his lower back as well.  These records are not part of the record, and should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain private records pertaining to emergency treatment at Memorial Hospital after a fall in November 2009, in accordance with 38 C.F.R. § 3.159 .  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.


2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected degenerative arthritis and disc disease of the lumbar spine with pars defect.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the lumbar spine should be reported in degrees. The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also comment on whether the Veteran has incapacitating episodes due to his service-connected lumbar spine disability. The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.
  
3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




